         Case 1:19-cr-00235-PGG Document 33 Filed 09/02/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                            ORDER

MICHAEL MCCANTS,                                             19 Cr. 235 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing currently scheduled for September 16,

2020 will take place on November 24, 2020 at 3:30 p.m. Any submission on behalf of the

Defendant is due on November 3, 2020, and any submission by the Government is due on

November 10, 2020.

Dated: New York, New York
       September 2, 2020
